Exhibit 10.2

 



Collateral Agreement

 

Number: 2018 年獅字第ZY101830000__號

 

Pledgee: China Merchants Bank Co., Ltd. - Foshan Branch (hereinafter referred to
as “Party A”)

Principal person in charge: Yang Fade

 

Pledgor (for a legal representative or other organization): Foshan Cosmos Xi Yue
Car Rental Company Limited (hereinafter referred to as “Party B”)

 

Collectively referred to as “Parties”.

 

Legal representative / Principal person in charge: Pang Huan Ting 

OR

Pledgor (for natural persons):      /     

Nationality:      /     

Document Name:      /     

ID number:      /     

Phone Number: 13924534009

 

Whereas Party B (or Foshan Cosmos Xi Yue Car Rental Company Limited),
hereinafter referred to as "debtor") to apply for loans, commercial bills of
acceptance, discount notes or letter of credit and other services (hereinafter
referred to as "financing"),at a total amount of RMB ________. Party A agrees to
provide financing to Party B (or the “debtor”), and both parties have signed a
Loan Agreement for Number:2018 年獅字第ZY101830000__號 for this purpose (The
following shall be referred to as “the main agreement”). To ensure that the
loan, the interest and all other related expenses under this agreement are paid
on time and in full, Party B shall use all of its property (or rights) that are
legally owned as a quality collateral. After review, Party A agrees to accept
Party B's property (or right) that is legally owned by Party B as a quality
collateral. In accordance with relevant laws and regulations, the two parties
have now reached an agreement on the following terms:

 

1.Collateral by Party B

 

Serial Number Collateral Quantity Estimated value (RMB) Collateral rate Period
Source of Ownership Ownership Number Proof of Ownership 1 RMB Deposit
1 (transaction) _________ 100% Since 2018-02-27 to 2019-03-01 Self-owned
75790366988000026 RMB Deposit

 

(This table of content can be added or adjusted according to the actual
condition of the Collateral)

 

2.The Method of Guaranteed Fulfillment

 

2.1When the debt fulfillment period under the main agreement expires, the loan,
opening/acceptances, discount/ negotiated payments provided by Party A to Party
B (or the debtor), the guarantee responsibility shall be assumed within the
scope of the collateral security determined in the article. Before the expiry of
debt fulfillment stipulated in the main agreement, if Party A recourses Party B
(or the debtor) in advance according to the main agreement, Party B shall also
bear the liability with the collateral.

 

2.2Neither Party A and Party B (or the debtor) reached an arrangement on
extension of payment fulfillment period or changes on relevant terms nor the
changes on interest rate adjusted according to the main agreement within the
debt fulfillment period, no notices or approval is needed by Party B. Party B
shall approve the conditions listed in this article and this shall not affect
the liability of Party B with the collateral.

 

 

 



 1 

 

 

3.The Scope of the Collateral Guarantee

 

The scope of this agreement guarantee includes but not limits to, the principal,
the interest, the penalty interest, the liquidated damages, fees for realizing
the collateral, and other related expenses. Specifically include:

 

3.1the loan, negotiated principal and corresponding interest, penalty interest,
compound interest payment, liquidated damages and related expenses issued by
Party A to Party B (or the debtor) under the main agreement; or

 

3.2Party A's obligated payment of commercial bills or letter of credit under the
main agreement due to Party B (or the debtor)’s principal balance, interest,
penalties, interest payments, liquidated damages and any other related expenses;
or

 

3.3the total amount of bills of exchange and the corresponding interest,
penalties, interest, liquidated damages, and related expenses that Party A has
spent for debt repayment for Party B under the main agreement.

 

3.4Expenses (including but not limited to litigation fees, attorney fees,
announcement fees, service fees, travel expenses, etc.) incurred by Party A in
the realization of the Collateral.

 

3.5If the loan is under the main agreement, Party B (or the debtor) should apply
for repayment or conversion of the old loan, bill discount or letter of credit
payment, or Party A should apply for Party B (or the debtor) to use the new loan
during the collateral period. In repaying the advances in letters of credit,
bills, etc. under the main agreement, Party B confirms that the resulting debt
is included in the scope of the collateral security guarantee.

 

4.Transfer and delivery of collateral

 

4.1If the collateral under this agreement are movable, Party B shall transfer
the possession of collateral to Party A on the date of signing this agreement.
If the collateral is kept in a third party other than Party B, Party B shall
issue a “Collateral Notice” to the third party on the date of signing this
agreement. The delivery date of “Collateral Notice” is also the collateral
transferring date and the ownership of collateral shall be considered as Party
A.

 

If Party B provides a security deposit as the collateral, Party B shall deposit
the security deposit to the margin account opened in Party A (the account will
be automatically generated or recorded by Party A at the time when deposit is
deposited). This action is deemed as specializing the funds in the form of a
security deposit and handed over to Party A for possession. As the collateral of
the debts of Party B (or the debtor) under the main agreement, Party B shall not
use the funds without Party A's permission.

 

4.2Party B shall deliver the ownership certification to Party A on the signing
date and make record on the relevant certification. Party A shall keep the
certification in good order. If the evidence of the certification is lost due to
improper care, Party A shall bear the cost of replacement. If Party B fails to
handover or deliver the collateral in time, Party B is liable for the losses
suffered by Party A.

 

5.Pledgor Registration

 

5.1The collateral must be setup by the pledgor which completed the collateral
registration. Party B shall submit this agreement and related materials to the
appropriate registration authority to complete the registration within the
period Party A required.

 

The collateral under this agreement is account receivable. Party B authorizes
Party A to handle collateral registration (including initial registration,
change registration, opposition registration, extension registration,
cancellation registration, etc.). The accounts receivable collateral
registration system is from the People's Bank.

 

 

 

 

 

 



 2 

 

 

5.2Party B shall actively cooperate with Party A in accordance with the
foregoing rules and regulations. Party B shall promptly notify Party A of the
changes in the registration information of the legal person information, company
name, etc., or the occurrence of opposition registration. If it fails to
complete the relevant formalities in a timely manner or fails to notify the
registration information to change and resulting in the invalidation of the
registration due to Party B’s reasons, Party B shall be liable for the losses
suffered by Party A.

 

5.3If the company's shock is used as a collateral under this agreement and the
allotment happened (ie, the placing of shares to the original shareholders)
during the collateral period, Party B shall make a full purchase of the
collateral and not allow to give up the right of participation in the allotment
and additional issuance.

 

Party B shall be obliged to cooperate with Party A in a timely manner in order
to obtain a share allotment or to successfully subscribe for shares and submit
an application for collateral registration to the equity derivation registration
institution and register for collateral.

 

6.Collateral Period

 

The term “Collateral Period” refers to the period from the effective date of
this agreement to the maturity date of the loan of the main agreement.

 

7.Custody and Responsibility

 

Party A has the obligation to properly maintain the integrity of the collateral.
If the collateral is lost or is damaged due to improper storage, Party A shall
bear the corresponding civil liability.

 

If Party A cannot properly preserve the collateral, which may result in the loss
or damage of the collateral, Party B can request Party A to deposit the
collateral, or repay the loan in advance and redeem the collateral.

 

8.Insurance

 

Party B is obliged to specify Party A as the first beneficiary and purchase
property insurance for the collateral and send the insurance policy to Party A
for preservation. Party B must apply for extension of the insurance procedure if
the period of debt agreed in the main agreement is extended or the debt is not
repaid after the expiration. If there is any loss of the insured collateral,
Party A has the right to recover in advance from the insurance compensation
under the main agreement regarding the issuance/insurance advance, discounted
and/or negotiated payment principal and interest and all other related expenses,
or the insurance compensation. Depositing a margin account or negotiating with
Party B for the deposit of insurance compensation, to prepare for the repayment
of the loan/negotiated payment/rebate payment under the main agreement, and/or
acceptance of the bill of exchange and payment of the due credit when the letter
of credit is opened.

 

If Party B fails to complete the procedures for insuring collateral or extend
the period of insurance, Party A has the right to handle it directly on behalf
of Party B. After the expiration of the insurance period, Party B (or the
debtor) did not pay off all the debts under the main agreement, and Party B must
go through the renewal procedures for the collateral. If Party B fails to
complete the renewal formalities for collateral, Party A has the right to handle
it directly on behalf of Party B.

 

9.Yield of Collateral

 

Party A has the right to take the yield from the collateral. This yield should
be paid to Party A after deducting the handling fee.

 

 

 

 

 



 3 

 

 

10.Cost

 

If this agreement involves a notarization (except for mandatory notarization) or
other matters that entrust a third party to provide services, the relevant
expenses shall be borne by the entrusting party. If both parties jointly act as
principals then each of them will bear 50% cost.

 

11.If the collateral is damaged or the value is significantly reduced during the
term of validity of this agreement, which may jeopardize the rights of Party A,
Party A may request Party B to provide corresponding guarantees. If Party B
fails to provide such guarantees, Party A may auction or sell off the
collateral. The income is used for early repayment of loans, discounted
principal and interest and expenses under the main agreement, or deposited into
a margin account as guarantees for the issuance of letters of credit opened
under the main agreement and the acceptance of drafts accepted. If Party B
conceals the existence of a common matter or dispute or if Party B has no right
of ownership or disposition of the matter, Party A may request Party B to
provide new guarantees. If Party B fails to provide new guarantees as required
by Party A, Party B shall bear the loan under the main agreement. Five percent
of the principal amount of the total amount of the principal accepted, issued,
negotiated or discounted. If it causes economic losses to Party A, Party B must
also compensate Party A for all economic losses.

 

12.If the maturity date collateral under this agreement is a certification
document (including but not limited to bills, bonds, certificates of deposit,
warehouse receipts, bills of lading) or financial products is earlier than the
debt under the main agreement, On the maturity date, Party A has the right to
redeem or take delivery of the collateral at the expiration of the rights
certificate or financial product, and to early repay the debt of Party B (or the
debtor) under the main agreement with the amount recovered. Period), or directly
deposit the relevant amount into the margin account opened by Party B in Party
A, continue to be the collateral guarantee of Party B (or the debtor) under the
main agreement, or negotiate with Party B to extract the collateral under the
right document and apply for deposit. Party B has no objection to this matter,
and shall cooperate with Party A in accordance with the relevant procedures. If
the collateral item is a deposit receipt under this agreement, the change in the
deposit receipt number, amount, or time limit resulting from automatic deposit
of the memory sheet during the collateral period, partial early settlement,
change in the time limit, or inspection of frozen deduction by the competent
authority will not affect the validity of the collateral.

 

The altered certificate of deposit will continue as a continuation of the
original deposit certificate and will continue to provide collateral guarantees
for the debts under the main agreement.

 

If the relevant rights certificate, wealth management product, etc., expire
after the specific business expiration date under the main agreement, Party A
has the right to withdraw the relevant money or redeem the relevant note or
advance auction/sale of the relevant collateral in advance, and pay off the
recovered money. The expenses, etc. shall be borne by Party B itself.

 

Under this agreement, the collateral are margined, Party B (or debtor) debt
under the main agreement, resulting in interest or income. In the case of
collaterals under the terms of the agreement, the deposits may be deposited into
the margin account in one lump sum or may be deposited into the margin account
one by one as required by Party A from time to time as a guarantee of the debt
under the main agreement. Party B confirms depositing/debiting of deposits in
the same margin account from time to time, and Party A's application for partial
release of deposits pursuant to Party B's application does not affect the
specificity of the deposit. The specific deposit/deduction of a single security
deposit and the corresponding relationship with the principal creditor's rights
guaranteed by the security deposit shall be based on the business
information/business records kept by Party A. Party B recognizes the
authenticity, accuracy and legality of such business information and business
records.

 

13.When the market value/value of the product declines, there is a possibility
of damage, or due to market changes, exchange rate fluctuations and other
reasons, the collateral rate is not in line with Party A requirements or touches
the warning line (warning line is:     /    ); or when the collateral is a
credit application In the case of a person’s share, the total share of the
collateral equity exceeds 50% of the total share capital (inclusive); or if the
share transaction price falls below the value of the net assets per share, Party
B shall provide the bond at the request of Party A, or increase/change the new
guarantee. To make up for the gap caused by the decline in market value of the
product. Otherwise, Party A shall have the right to regard the occurrence of a
breach of agreement under the main agreement and take corresponding measures for
breach of agreement. The method of collateral When the debt fulfillment period
expires, If Party B (or debtor) has not fulfilled debt payment that is issued by
Party A in the form of loans, credit expenditure, discount and/or negotiation,
will be collateral by Party B’s collecteral under article 3 of this agreement.
By the debt fulfillment date, if Party A request Party B (or debtor) for an
early payment.

 

 

 

 

 



 4 

 

 

14.Special Agreement on Pledge of Export Tax Refund Account

 

If Party B uses the export tax rebate under the export tax refund escrow account
opened by Party A as a collateral, it shall comply with the provisions of this
article in addition to other stipulations of this agreement:

 

14.1Party B shall open an export tax refund escrow account at Party A. Account
name:    /   , account number:    /   . The tax refunds from time to time into
this account are all pledged by Party B to repay the debts under the main
agreement.

 

14.2Party B has uniqueness in the export tax refund escrow account opened by
Party A. Party B guarantees not to open an export tax refund escrow account
before failing to pay off the debt under the main agreement, and guarantees that
all export tax refunds are It is assigned to the export tax refund escrow
account opened by Party A. Party B agrees that this account is monitored by
Party A. Without the consent of Party A, Party B shall not transfer the money in
the account without authorization; Party B also confirms that its act of opening
an export tax refund account in Party A is deemed to be the act of entrusting
the account to Party A's trusteeship.

 

14.3Both Party A and B agree that after the export tax rebate has entered Party
B's export tax refund special account opened by Party A, Party A has the right
to choose to deal with any of the following provisions as appropriate:

 

14.3.1Party A is entitled to deduct the tax refund at any time for the repayment
of the issued and expired financial debt; and/or

 

14.3.2For the financial debts that have been issued and have not yet expired,
Party A has the right to announce that they are automatically due to be due
ahead of time and to deduct tax refunds directly for the purpose of repaying
such debts. And/or

 

14.3.3For refunds of tax refunds and bank acceptance bills, if Party A has not
made any advances, the deferred fund shall be used as a guarantee to guarantee
Party B’s debt under these business lines and be monitored by Party A. . When
the beneficiary claims under the letter of credit, or the claimant under the
bank acceptance bill, Party A has the right to deduct the tax refund directly
for the relevant payment.

 

15.Special Agreement on Collateral of Accounts Receivable

 

15.1If Party B pledges with accounts receivable, Party A shall open a special
account for the money-back payment in Party A. Party A has the right to deduct
the funds in the special account to repay the principal, interest, penalties and
other charges of the pledged financing of accounts receivable. Related costs.
Account Name: /, Account: /. The repayment account is the margin account opened
by Party B in Party A, Party B guarantees that it is the only repayment account
for accounts receivable, and Party B has notified the reimbursement account of
the account as the only bank remittance account.

 

All receipts and payments of Party B’s accounts receivable shall be deemed as
specialization and transferred to Party A’s possession from the date of entry
into the repayment account and continue to be pledged by Party B (or the debtor)
for the debt under the main agreement.

 

During the pledge period, if Party B needs to withdraw funds from the special
account for repayment, Party B must submit a written application to Party A.
After Party A separately provides the guarantee approved by Party A, Party A
will release the corresponding security deposit, and the balance will continue
to be Party B (or the debtor). In the pledge guarantee of the debt under the
main agreement, Party B has no objection to this, and should cooperate with
Party A in accordance with the relevant procedures.

 

 

 

 

 



 5 

 

 

15.2During the collateral period, the debtor of accounts receivable shall pay in
the form of bank acceptance bills, commercial acceptance bills, etc. Party B
shall pay Party A's bills to Party A for force, reasonable discount and pledge
procedures.

 

If Party B manages the bills obtained by Party A for discounting, Party B shall
transfer the discounted bills to the special account opened by Party A. If Party
B handles the obtained bill to Party A, it shall go through the pledge procedure
of the bill in accordance with the requirements of Party A. Once the bill is
pledged, the pledge constitutes a hypothecated guarantee for the credit under
the main agreement.

 

15.3The notification of pledge of receivables under this agreement adopts the
following model (the following is based on the actual situation: “✓” is selected
in 口 ):

 

15.3.1口 Party B shall send a notification of pledge of accounts receivable to
the debtor of accounts receivable unilaterally or jointly with Party A in
accordance with the method requested by Party A within the next working day
after the signing of the agreement to notify the receivables The matter of
giving quality to Party A.

 

15.3.2口 The account receivable under this agreement does not immediately notify
the debtor of accounts receivable. However, in the event of a major agreement or
any of the incidents of default by Party B under this agreement, Party A shall
be entitled to notify the debtor of accounts receivable of the pledge of
accounts receivable in the name of both Party A and Party B.

 

If Party B fails to deliver the receivables pledge notice of debtors (including
the situation already agreed by Party A) to the debtor of accounts receivable,
Party A is entitled to any overdue financing under this Agreement or believe
that the realization of the claims is threatened. In the case of pledge of
receivables from the debtor on account of the names of both parties, Party A and
Party B, Party B shall provide unconditional cooperation.

 

15.4During the term of this agreement, the debtor used for the pledged
receivables is subject to significant deterioration in operations, transfer of
assets/evacuation of funds to evade debt, loss of business reputation, loss of
loyalty or possible loss of performance or other effects on his debt repayment.
In case of major issues such as capacity, Party B shall promptly notify Party A.
Once such circumstances are known, Party A has the right to request Party B to
add additional guarantees or provide new effective receivables for pledge, in
addition to recovering debts from debtors of accounts receivable. If Party B
does not cooperate, it must compensate Party A for all economic losses. Party B
also has the right to dispose of the receivables pledged II.

 

15.5If Party B’s claims on creditor’s receivables are defamatory, restrictions
are transferred, etc., or there is a dispute over receivables, receivables are
transferred/sold to others, funds are transferred before or after the pledge.
After Party A has misappropriated without the consent of Party A and the account
receivable is not paid according to the agreement, the Party A has the right to
request Party B to provide new guarantee within a specified period. If Party B
cannot provide Party A’s approved guarantee according to Party A’s request,
Party B shall bear the penalty of 2% of the amount of the credit under the main
agreement and compensate Party A’s economic losses. Party A has the right to
open from Party B in the China Merchants Bank System. Any of the accounts set up
will be deducted for repayment, and the insufficient part will be recoursed to
Party B. Party A can also adopt the main agreement to deal with the agreed
measures for breach of agreement. If the other account of Party B receives the
next payment of pledged receivables, it shall promptly notify Party A and
transfer to Party A's designated account for the repayment of the debt under the
main agreement. Otherwise, Party A is entitled to adopt the measures specified
in the preceding paragraph.

 

16.When one of the following situations occurs, Party A can dispose of the
collateral according to law:

 

16.1Party B (or the debtor) is in violation of the provisions of the main
agreement, may damage the interests of Party A;

 

16.2Party B or other arrived / pledger / guarantor of the main agreement the
breach of agreement, or B does not perform the provisions of the agreement
Obligations;

 

16.3When Party B is a natural person, he has no heirs or bequeathers to die;

 

 

 

 

 



 6 

 

 

16.4When Party B is a natural person, his or her heirs or bequeathers renounce
inheritance or bequests, refuse to perform repayments of borrowing, discounting,
negotiation of principal and interest, and/or Or under the credit or bill;

 

16.5When Party B is a legal person or other organization, it is suspended,
revoked or cancelled from business license, applied for, or applied for
bankruptcy, dissolution, etc.;

 

16.6False or falsified information provided by Party 6B to Party A in relation
to the amount of the tax refund and the status of the tax refund;

 

16.7Other circumstance that threatens the realization of Party A’s claims under
the main agreement.

 

17.Independence of this agreement

 

This agreement is independent and unconditional, its effectiveness is not
affected by the effectiveness of the main agreement, nor is it affected by any
agreement or document signed by Party B and any entity, nor is Party B's fraud,
restructuring, suspension, dissolution, or Whatever changes have occurred during
liquidation, bankruptcy, and business hours, etc.

 

In the event that Party A’s creditor’s rights at the same time, there is another
arrival, pledge guarantee or guarantor, Party A has the right to choose to
separately, successively or simultaneously claim the security right from the
counterparty/ pledgee (including Party B) and the guarantor; Party A shall give
up the priority of the mortgage right. , Abandoning, changing or rescinding
other arrived or pledged guarantees, altering or rescinding the guarantor's
guarantee liability, or delaying the claim of any other
arrived/pledged/guarantor does not affect Party B's liability for protection
under this agreement, and Party B still has Obligation to assume the pledge
guarantee responsibility for Party A according to the content of the agreement
of the nature pledge agreement. Party A ceases to issue undisbursed loans,
ceases issuing permits, negotiates discounting or acceptance, and repays the
loans, discounts, or bills paid prior to the investment, in accordance with the
terms of the main agreement. This does not affect the guarantees that Party B
will bear under this agreement. responsibility.

 

18.The Realization of Collateral

 

18.1When the prevailing period of the debt under the main agreement expires or
before the expiry of the period of performance of the debt under the main
agreement, Party A obtains the full amount of the loan, discount and/or
negotiation principal and interest and expenses provided by the debtor (or Party
B) under the main agreement, or If the party accepts the bill of exchange
accepted under the main agreement or the letter of credit opened or negotiated
is due to be paid in full by the due date, Party A shall return the pledge or
represent the evidence of the pledged right.

 

18.2If the agreement stipulates that the collateral may be disposed of, Party A
may negotiate with Party B for a discount on the collateral or may auction or
sell the collateral for the priority of their income. In the case of receivables
under the terms of this agreement, Party A is entitled to transfer the accounts
receivable agreement to other third parties at a price deemed reasonable by
Party A.The Party A shall have the right to be given priority in the payment of
the price of the collateral, auctions, sales, or transfers. The part whose price
exceeds the amount of the principal and interest owed by Party B (or the debtor)
and all other related expenses under the main agreement is owned by Party B, and
the insufficient part is resumed by Party A.

 

19.Applicable Laws and Dispute Resolution

 

19.1The conclusion, interpretation and settlement of disputes in this agreement
shall be governed by the laws of the People's Republic of China (excluding the
laws of Hong Kong, Macao, and Taiwan).

 

19.2The disputes between Party A and Party B in the performance of this
agreement shall be settled by both parties or through mediation. If the
negotiation or reconciliation fails, both parties agree to resolve the dispute
in accordance with the main agreement.

 

 

 

 

 



 7 

 

 

20.Other Matters

 

20.1After this agreement becomes effective, no party shall alter or rescind this
agreement without the consent of the other party. When it is necessary to change
or cancel this agreement, a written agreement shall be reached through mutual
agreement. The terms of this agreement are still valid until the agreement is
reached.

 

20.2Party B confirms that Party A's (or debtor's) operations for the specific
business and Party A's operations involving this agreement can be handled and
generated, issued or issued by any business outlet within Party A's
jurisdiction. In the letter, the business operations and correspondence of the
outlets within Party A's jurisdiction are considered as Party A's actions and
are binding on both parties.

 

20.3During the validity period of the agreement, Party A shall not damage,
influence or limit Party B (or the debtor) by any tolerance, delay or delay in
the implementation of the rights or rights of Party A under the main agreement.
All rights and rights that Party A shall enjoy as a creditor in accordance with
relevant laws and regulations and this agreement cannot be regarded as a right
of Party A to give up its actions on existing or future breach of agreement.

 

20.4Party A and Party B's notices, requests or other documents relating to this
Agreement shall be sent in written form.

 

Contact address of Party A: No. 12 Denghu East Road, Guicheng Street, Nanhai
District, Foshan City, Guangdong Province (1st to 4th floors, 7th to 9th floors)

 

Company email: xianshaojia@cmbchina.com

 

Fax No.: 0757-81203221

 

Contact phone number: 13724674637

 

Contact address of Party B: Shop No. 104, Block 5, Yayi House, Yajule Garden,
No. 8 Bidi Road, South West Street, Sanshui District, Foshan City, Guangdong
Province (Resident Declaration)

 

E-mail: 398137057@qq.com Fax No.: 0757-88516811

 

Contact phone number: 13928673417 Weixin Account: /

(When Party B is a unit, it should keep the unit's mailbox/Weixin account, and
Party B is an individual when it is retained by the individual from the detailed
box/Weixin account)

 

20.4.1Delivered by hand (including but not limited to lawyer/notary delivery,
express delivery, etc.), the recipient's receipt is deemed to be served (receipt
is rejected by the recipient on the date of rejection/return date or mailed The
date of delivery (whichever is earlier) is deemed to have been served); if it is
submitted by postal mail, it shall be deemed to be served on the 7th day after
it is sent out; In the case of electronic service such as SMS or WeChat, the
date on which the sender's corresponding system displays the success of the
transmission is deemed as the service date.

 

If Party A informs Party B of the assignment of creditor’s rights or announces
the collection of Party B by way of an announcement made in the public media, it
shall be deemed to have served on the date of the announcement.

 

Any party that changes contact address, e-mail address, fax number or mobile
phone number, or micro-signal shall inform the other party of the changed
information within five working days from the date of change, otherwise the
other party is entitled to send the original contact address or information. .
If the change of contact address is unsuccessful, the date of return or the full
seven days after the date of mailing, whichever is earlier, shall be deemed as
the date of service. The change party's own assumption of possible losses does
not affect the legal validity of the service.

 

 

 

 

 



 8 

 

 

20.4.2The above contact address, email address, fax number, mobile phone number,
and micro signal are also used as their notarial documents and judicial
documents (including but not limited to indictments/arbitration applications,
evidence, summons, notice of respondent, notice of evidence, etc.) The address
of the book, hearing notice, hearing notice, judgment/decision, conciliation
statement, notice of deadline for execution, and legal documents of the
implementation stage) shall be sent to the address of the indictment court and
the notary office in written form agreed in this agreement. The address served
shall be deemed as valid service (the specific delivery criteria shall be
implemented with reference to the provisions of 20.4.1 above).

 

20.5The terminology used in this agreement shall have the same meaning as in the
main agreement unless explicitly stated otherwise.

 

20.6During the period of validity of this agreement, Party B shall assume or
perform the obligations under this agreement in case of separation, merger
(merger), etc. Party B is declared to be dissolved or bankrupt. Party A has the
right to dispose of its pledged property in advance.

 

20.7If the debt under the main agreement is not renminbi, Party A has the right
to purchase the foreign exchange directly according to the exchange rate
announced by Party A at the time of liquidation to recover the debt under the
main agreement. The calculation of non-RMB debt under the main agreement shall
be based on the amount of exchange rate (purchase price) announced by Party A at
the time of liquidation.

 

20.8If the debtor fails to repay the loan interest on schedule, Party A has the
right to immediately announce the maturity of the loan and directly redeem the
pledge under the agreement to repay the principal and interest of the loan.

 

21.Effectiveness of this Agreement

 

This agreement shall be effective after the signature (or stamp) of the legal
representative (the principal responsible person) or its authorized agent of
both parties and the official seal of the company/agreement of the agreement is
affixed (When B is a natural person, the agreement shall be designated by the
The principal responsible person) or his authorized agent signs (or seals) and
affixes the official seal of the unit/agreement of the agreement and is valid
after signing by Party B), and the principal and interest of the debt and all
other expenses under the main agreement expire when they are fully paid off.

 

22.Supplementary Provisions

 

This agreement is made in two copies, with each party holds one.

 

Special Note:

 

All terms of this agreement are fully negotiated by all parties. The bank has
asked for special attention from other parties to the terms of exempting or
restricting bank responsibilities. Bank unilaterally has certain rights,
increases the obligations of other parties, or limits the rights of other
parties. The bank has responded to the requirements of other parties and made
corresponding explanations to the aforementioned articles. The parties to the
agreement have exactly the same understanding of this agreement. (No text below)

 

 

 

 

 

 



 9 

 

 

(This page is the signing page for Number: 2018年狮字第ZY10183000___号)

 

 

Party A: (bank chop)

Principal or authorized person (Signature/ Name Chop):

 

 

 

 

 

 

 

Party B: (Chop)

Legal Representative/ Principal or authorized person (Signature/ Name Chop):

 

 

Sign on this column if Party B as Neutral person:

Party B (Signature):

 

 

Signature Date: ________ 2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 10 

 

